Per Curiam:

Upon the hearing of the appellee’s motion to dismiss the appeal because the appellant has failed to give security for costs, notwithstanding the extension of time heretofore granted him for that purpose, the appellant represents that he has been unable to give such security and asks a further extension of time within which to do so. The court upon an examination of the appellant’s abstract and brief is of the opinion that the appeal is without substantial merit. The motion to dismiss is therefore sustained.